DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The claim objection for claim 20 is withdrawn in light of the amended claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6-8, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dority (US 2003/0162304) in view of Cooney (US 2017/0016052), or alternatively, under 35 U.S.C. 103 as being unpatentable over Dority (US 2003/0162304) in view of Cooney (US 2017/0016052) and Ismagilov (US 2013/0280725).
	Regarding claim 1, Dority discloses a nucleic acid (paragraph [0056]) extraction (paragraph [0076]) apparatus comprising:
	 a nucleic acid extraction chamber (see below included chambers) comprising:
		a lysis chamber (Fig. 9E-9EE, element 70; or paragraph [0051]) with lysis reagent (paragraph [0051]) for receiving a sample (paragraphs [0075]-[0076]);
		a wash chamber (Fig. 9C-9CC, element 66; or paragraph [0050]) for adding and storing washing liquid (paragraph [0050]); and
		an eluent chamber (paragraph [0088]; “The elution liquid may be first drawn into the fluid displacement region of the valve from another chamber”) for adding and storing eluent reagent (paragraph [0094] “elution solvent”);
	a reaction chamber (Fig. 8, element 50; paragraph [0047]) selectively in communication with one or more of the lysis chamber (Fig. 9E-9EE, element 70; or paragraph [0051]); the wash chamber (Fig. 9C-9CC, element 66; or paragraph [0050]) or the eluent chamber (paragraph [0088]; “The elution liquid may be first drawn into the fluid displacement region of the valve from another chamber”) of the nucleic acid extraction chamber (see claim 1 rejection) for 
	a waste storage chamber (Fig. 9B-9BB, element 64; paragraph [0088]) for receiving liquid from the reaction chamber (Fig. 8, element 50; paragraph [0047]), wherein the nucleic acid extraction apparatus realizes fluid exchange through a pressure difference (paragraph [0047], “suction” or “pressurization and depressurization”) between the waste storage chamber (Fig. 9B-9BB, element 64; paragraph [0088]) and the reaction chamber (Fig. 8, element 50; paragraph [0047]);
	a piston (Fig. 8, element 54; paragraph [0047]) disposed in the reaction chamber (Fig. 8, element 50; paragraph [0047]) and configured to move between a first position (paragraph [0047], “moves upwards”) and a second position (paragraph [0047], “moves downwards”) in the reaction chamber (Fig. 8, element 50; paragraph [0047]) to change a pressure (paragraph [0047], “suction” or “pressurization and depressurization”) in the reaction chamber (Fig. 8, element 50; paragraph [0047]); and an air pumping device (paragraph [0047], “external pneumatic or pressure control system”).
	Regarding the limitation “for receiving a sample” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Dority would be fully capable of operating in this manner given the chambers containing various fluids, especially since Dority already has a sample chamber (Fig. 9A-9AA, element 60; paragraph [0049]) used in this fashion similarly to the lysis chamber of the instant invention.
Dority does not disclose a columnar suction column having a first end in fluid communication with the waste storage chamber and a second end connected to an air pumping 
Cooney discloses having a vent (paragraph [0048] “a vent”) with a first end in fluid communication with the waste storage chamber (paragraph [0048], “waste chamber”) and a second end (paragraph [0048], “vented to atmosphere”), configured to reduce a pressure in the waste storage chamber (paragraph [0004], “waste chamber”) to move liquid from the reaction chamber (paragraph [0006], “array chamber”) to the waste storage chamber (paragraph [0004], “waste chamber”).
In the analogous art of microfluidic microarrays, it would have been obvious to one skilled in the art before the effective filing date to modify the waste storage chamber, columnar suction column, air pumping device, and piston of Dority in view of Connolly with the waste storage chamber in fluidic communication with the atmosphere of Cooney in order to transport fluids from one chamber to another via pressure differences (Cooney, paragraph [0049]).
Regarding the limitation “connected to an air pumping device”, it would have been obvious to one skilled in the art before the effective filing date to modify the vent that would otherwise be “vented to atmosphere” (Cooney, paragraph [0048]) with the air pumping device of Dority (Dority, paragraph [0047], “external pneumatic or pressure control system”) in order to create suction and negative pressure to cause liquid to move throughout the device at a controllable pace.
Regarding the limitation “to force the piston to move from the first position to the second position” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Dority would be fully 
Assuming arguendo, that the vent (Cooney, paragraph [0048] “a vent”) is not deemed a matter of shape choice according to MPEP 2144.04(IV)(B) or a simple substitution for the columnar suction column, Ismagilov discloses a columnar suction column (Fig. 19A and Fig. 21A, the cylindrical white column connecting to outside the device).
In the analogous art of fluidic devices for biospecimen samples, it would have been obvious to one skilled in the art before the effective filing date to modify the vent of modified Dority with the columnar suction column of Ismagilov in order to be able to apply an external pressure, either positive or negative pressure, to the system (Ismagilov, paragraph [0081]). A motivation behind this positive or negative pressure would be to drive fluid flow through chambers in the device of modified Dority.
Regarding claim 6, Dority discloses the waste storage chamber (Fig. 9B-9BB, element 64; paragraph [0088]) and a gasket (Fig. 3, element 26; paragraph [0043]).
Dority does not disclose that a gasket is disposed at a junction of the columnar suction column and the waste storage chamber.
Ismagilov discloses a gasket (paragraph [0097]), the columnar suction column (Fig. 19A and Fig. 21A), and the waste storage chamber (Fig. 18B, element 1830, “receiving wells”).
Regarding the limitation “a gasket is disposed at a junction of the columnar suction column and the waste storage chamber”, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
In the analogous art of fluidic devices for biospecimen samples, it would have been obvious to one skilled in the art before the effective filing date to modify the columnar suction 
Regarding claim 7, Dority discloses a solid phase material (paragraph [0007] and [0092]) for nucleic acid (paragraph [0056]) extraction (paragraph [0076]), and the reaction chamber (Fig. 8, element 50; paragraph [0047]).
Regarding the limitation “a solid phase material for nucleic acid extraction is disposed in the reaction chamber” absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C). In addition, this is especially obvious given that the solid phase material for nucleic acid extraction is already being used in a fluid processing region or the processing chamber (Dority, paragraph [0007]).
Regarding claim 8, Dority discloses a magnetic bead (paragraph [0092]) and a reaction chamber (Fig. 8, element 50; paragraph [0047]).
 Dority does not disclose that a magnetic bead is disposed in the reaction chamber, and the apparatus further comprises a hollow receiving chamber for accommodating a permanent magnet as to fix the magnetic bead on an outer side wall of the receiving chamber, and wherein the hollow receiving chamber is disposed in a center of the reaction chamber.
It would have been obvious to one skilled in the art before the effective filing date to modify the reaction chamber of modified Dority with another chamber holding a permanent magnet in order to embed a permanent magnet for use to retain the magnetic beads via magnetic forces while fluid is flowing around the magnetic beads.
Regarding claim 10, Dority discloses a wash chamber (Fig. 9C-9CC, element 66; or paragraph [0050]) and that the wash chamber is in fluidic communication (abstract) with the 
Dority does not disclose a secondary wash chamber and a tertiary wash chamber. However, regarding the limitation “a secondary wash chamber and a tertiary wash chamber”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
	Regarding claim 11, Dority discloses a PCR reaction solution (paragraph [0101], “PCR reagents”) chamber (Figs. 9K-9KK-9K`K`, element 78, paragraph [0005], “mastermix or reagent chamber”) that is in fluidic communication (abstract) with the reaction chamber (Fig. 8, element 50; paragraph [0047]), inside of which is provided with reagents for a PCR reaction (paragraph [0101], “PCR reagents”).
	Regarding claim 12, Dority discloses a PCR reaction tube (Figs. 9K-9KK-9K`K`, element 18, paragraph [0048]) that is in fluidic communication (paragraph [0103]) with the PCR reaction solution chamber (Figs. 9J-9JJ, element 78, paragraph [0005], “mastermix or reagent chamber”).
	Regarding claim 15, Dority discloses a microfluidic channel (Fig. 8, element 48, paragraph [0045]) for fluidic communication (paragraph [0045]) with the reaction chamber (Fig. 8, element 50; paragraph [0047]), the waste storage chamber (Fig. 9B-9BB, element 64; paragraph [0088]), the nucleic acid extraction chamber (see claim 1 rejection) or a PCR reaction solution chamber (Figs. 9J-9JJ, element 78, paragraph [0005], “mastermix or reagent chamber”).
	Regarding claim 16, Dority discloses that the microfluidic channel (Fig. 8, element 48, paragraph [0045]) is radially extended (Fig. 8) on a rotary disk (Figs. 3, element 22, paragraph [0043]), and the reaction chamber (Fig. 8, element 50; paragraph [0047]), the waste storage 
	Regarding claim 17, Dority discloses the fluid exchange (paragraph [0045]) is achieved by a microfluidic channel (Fig. 8, element 48, paragraph [0045]).
	Regarding claim 18, Dority discloses that the waste storage chamber (Fig. 9B-9BB, element 64; paragraph [0088]) is not in fluidic communication (Fig. 9EE) with the reaction chamber (Fig. 8, element 50; paragraph [0047]) when the reaction chamber (Fig. 8, element 50; paragraph [0047]) is in fluidic communication (Fig. 9EE) with the nucleic acid extraction chamber (see claim 1 rejection), and the reaction chamber (Fig. 8, element 50; paragraph [0047]) is not in fluidic communication (Fig. 9DD) with the nucleic acid extraction chamber (see claim 1 rejection) when the waste storage chamber (Fig. 9B-9BB, element 64; paragraph [0088]) is in fluidic communication (Fig. 9DD) with the reaction chamber (Fig. 8, element 50; paragraph [0047]).
	Regarding claim 19, Dority discloses that the fluid in the nucleic acid extraction chamber (see claim 1 rejection) enters the reaction chamber (Fig. 8, element 50; paragraph [0047]) by the movement (paragraph [0047]) of the piston (Fig. 8, element 54; paragraph [0047]).
	Regarding claim 20, Dority discloses that the movement (paragraph [0047]) of the piston (Fig. 8, element 54; paragraph [0047]) is an upward movement (paragraph [0047] and Fig. 8) along the reaction chamber (Fig. 8, element 50; paragraph [0047]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dority (US 2003/0162304) in view of Cooney (US 2017/0016052), further in view of Connolly (US 2017/0292151), or alternatively, under 35 U.S.C. 103 as being unpatentable over Dority (US 2003/0162304) in view of Cooney (US 2017/0016052) and Ismagilov (US 2013/0280725), further in view of Connolly (US 2017/0292151).
Regarding claim 13, Dority discloses that a sidewall of the PCR reaction solution chamber (Figs. 9J-9JJ, element 78, paragraph [0005], “mastermix or reagent chamber”) is provided with a discharge port (Fig. 9JJ, element 46, paragraph [0048]) that is in fluidic communication (paragraph [0103]) with the PCR reaction tube (Figs. 9K-9KK-9K`K`, element 18, paragraph [0048]).
	Regarding “an input port that is in fluidic communication with the PCR reaction tube” it would have been obvious to one skilled in the art before the effective filing date to modify the PCR reaction solution chamber to have an additional port in order to feed reagents to the PCR reaction solution chamber from an external location. It is also noteworthy that PCR reaction solution chamber already has an opening for receiving reagents at its top (Fig. 9JJ and annotated Fig. 1).


    PNG
    media_image1.png
    482
    603
    media_image1.png
    Greyscale

Annotated Fig. 1 (Dority)

Assuming that the disclosure above is deemed not to satisfy the claim limitation, Connolly discloses that the input port (Fig. 6G, element 160, paragraph [0073]) is disposed at a bottom of a sidewall, and the discharge port (Fig. 6G, element 164, paragraph [0073]) disposed at a top of a sidewall.
In the analogous art of devices for preparing nucleic acid samples, it would have been obvious to one skilled in the art before the effective filing date to modify the PCR reaction solution chamber of modified Dority to have an additional port of Connolly in order to feed reagents to the PCR reaction solution chamber from an external location.
Regarding claim 14, Dority discloses that the PCR reaction solution chamber (Figs. 9J-9JJ, element 78, paragraph [0005], “mastermix or reagent chamber”) comprises a primary PCR reaction solution chamber (Figs. 9J-9JJ, element 78, paragraph [0005], “mastermix or reagent chamber”), wherein the primary PCR reaction solution chamber (Figs. 9J-9JJ, element 78, paragraph [0005], “mastermix or reagent chamber”) is in fluidic communication (abstract) with the reaction chamber (Fig. 8, element 50; paragraph [0047]).

Dority does not disclose that the input port is disposed at a bottom of a sidewall of the primary PCR reaction solution chamber, and the discharge port is disposed at a top of a sidewall of the secondary PCR reaction solution chamber.
Connolly discloses that the input port (Fig. 6G, element 160) is disposed at a bottom of a sidewall, and the discharge port (Fig. 6G, element 164) disposed at a top of a sidewall.
In the analogous art of devices for preparing nucleic acid samples, it would have been obvious to one skilled in the art before the effective filing date to modify the PCR reaction solution chamber of modified Dority to have an additional port and the locations of the input and discharge ports on a sidewall of Connolly in order to feed reagents to the PCR reaction solution chamber from an external location.
Regarding the placement of the input and discharge ports, assuming that the disclosure by Connolly is deemed not to fulfill this limitation, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (KR 1020180125814) – Provided herein is a translation of this Korean patent application. This invention is a nucleic acid extraction chamber with an attached cartridge for controlling liquid flow through a plurality of chambers.
Under the inventor Dority, there are myriad patent applications that are similar to the Dority (US 2003/0162304) patent application in the rejections above – too many applications (at least 17 U.S. patents or patent applications, see line “L61” in attached PE2E Search History) to be listed in this Office Action.
	
Response to Arguments
Applicant’s arguments filed on November 1, 2021 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799